Citation Nr: 1109811	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-08 147	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1958 to February 1964.  In addition, between November 1981 and January 1999, he had subsequent periods of active duty for training (ACDUTRA) while he was in the United States Coast Guard Reserves (USCGR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Board found that new and material evidence had been submitted to reopen a claim of service connection for bilateral hearing loss.  In addition, the Board remanded the issue on the merits for further evidentiary development.
The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.	The Veteran served on active duty from May 1958 to February 1964.  In addition, between November 1981 and January 1999, he had subsequent periods of active duty for training (ACDUTRA) while he was in the United States Coast Guard Reserves (USCGR).

2.	On October 1, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2008, the Veteran submitted a substantive appeal indicating that he wished to appeal all issues listed in the March 2008 statement of the case.  This perfected his appeal as to his claim for entitlement to service connection for bilateral hearing loss.  In a March 2010 decision and remand, the Board found that new and material evidence had been received to reopen a claim of service connection for bilateral hearing loss, and remanded the issue on the merits for further evidentiary development.  

Per the Board's remand directives, on March 30, 2010, the RO requested further treatment records pertaining to bilateral hearing loss from the Veteran, however, neither the Veteran nor his representative ever responded to such request.  After obtaining the Veteran's outstanding service records, the RO scheduled the Veteran for a further VA audiological examination.  The Veteran did not appear for such examination.  However, on October 1, 2010, in lieu of the scheduled VA audiological examination, upon speaking with the Veteran via telephone, the VA examiner reduced the Veteran's statement that he was not seeking compensation and his intent to withdraw this claim to writing.  Accordingly, in a letter dated October 26, 2010, the RO advised the Veteran and his representative to confirm any desire to withdraw the Veteran's claim or to advise VA if the Veteran wished to be rescheduled for another VA audiological examination.  The letter further stated that if no response was given within 30 days, a decision would be made in this case.  

Upon the expiration of the stated 30 day time period and in the absence of any response from the Veteran or his representative, the RO considered the claim based on all the evidence of record.  Accordingly the RO issued a Supplemental Statement of the Case (SSOC), dated November 30, 2010, whereby the RO denied entitlement to service connection for bilateral hearing loss on the assumption that the Veteran had withdrawn his claim.

In light of the evidence outlined above, the Board finds that the Veteran's claim of entitlement to service connection for bilateral hearing loss has been effectively and properly withdrawn.  The Board is aware that only the Veteran or his representative may withdraw an appeal.  The Board is also aware that except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and filed with the agency of original jurisdiction.  See 38 C.F.R. §20.204.  However, in light of the facts as stated above, specifically the unresponsiveness of the Veteran and his representative, and the Veteran's unwillingness to undergo further VA examination on two separate occasions, combined with the October 2010 VA examiner's note which reduced the Veteran's words and intent to withdraw the claim to writing, the claim as been successfully withdrawn.

Finally, the Board notes that the Veteran's representative submitted an Informal Hearing Presentation (IHP) in January 2011.  While this potentially a question as to whether or not the Veteran's claim had been successfully withdrawn, in light of the evidence of the entire record, the Board continues to find that the Veteran effectively withdrew this claim.  Specifically, as evidenced by the Veteran's and his representative's failure to respond to any of the RO's requests for information for nearly 10 months, combined with the Veteran's unwillingness or lack of desire to undergo further VA examination on two separate occasions, the Board continues to find that the Veteran's words and intent were reduced to writing by the VA examiner's October 2010 note in lieu of the scheduled VA examination, and as such, this claim has been effectively and properly withdrawn by the Veteran.  

Moreover, prior to the submission of the IHP by the Veteran's representative, the RO had already considered the claim, to include the newly received reserve service records and the VA examiner's reduction of the Veteran's words and intent to writing in lieu of the scheduled October 2010 VA examination.  After doing so, the RO found a further VA examination was necessary.  However, the Veteran effectively declined such examination when he did not appear for the scheduled October 2010 VA examination, and again when both he and his representative failed to respond to the October 2010 letter from the RO seeking either verification that he wished to withdraw this claim or indication of the Veteran's wishes to undergo further VA examination.

As such, the Board continues to find that the Veteran's words and intent to withdraw this claim were appropriately and effectively reduced to writing by way of the October 2010 VA examiner's note.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


